DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfle (EP2671440) in view of Haws (6,149,180).

Regarding claims 1 and 12, Wolfle discloses a three point hitch for an agricultural tractor having a chassis comprising:
A hydraulically actuatable lifting arm (22)
A vertically pivotable lower link (13)
A lifting strut (20) arranged between the lifting arm and the lower link, the lifting strut configured to transmit to the lower link a pivoting movement on the lifting arm
Wherein the lifting strut  (20)comprises a first fastening portion articulated to the lifting arm (at 28) and a second fastening portion (30) articulated to the lower link (at 37), the second fastening portion comprising a first and second fastening segments (31,32) which encompass the lower link in a fork shaped manner (See Figure 3)
Wherein a bearing pin (34)disposed between the two fastening segments extends through an aperture (37) in the lower link (13)
Wherein the bearing pin is secured in the aperture by a blocking arrangement (Figure 8)

While Wolfle discloses the invention as described above, it fails to disclose a slot in the lower link for adjustable mounting of the lifting strut to move between a first and second working position.  Like Wolfle, Haws also discloses a three point hitch for an agricultural tractor comprising a lifting arm, lower link and lifting strut arranged therebetween.  Unlike Wolfle, Haws discloses a holder element for connecting the bearing pin to the lower link and a slot (78) for receipt of a bearing pin on the lower link for slidable adjustment of the strut in the lower arm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a holder and pass the bearing pin (34) of Wolfle through a slot in the lower link as taught by Haws as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to enable adjustment to different working positions.

Regarding claim 2, the combination discloses a holder with mounting cheeks on either side of the lower link.

Regarding claim 20, the combination further discloses a removable blocking pin (84) held in place with a securing element (86).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfle (EP2671440) in view of Haws (6,149,180) as applied to claims 1 and 2 above and further in view of Sundberg (2020/02811008).

Regarding claim 3, the combination of Wolfle and Haws discloses the invention as described above and further discloses a blocking pin element (84), but fails to disclose that the blocking pin could be inserted through the mounting cheeks instead of at the top of the lower link.  Like the combination, Sundberg also discloses an adjustable hitch device utilizing a slotted connection (at 66) and a blocking pin (received in holes 69, 65).  Unlike the combination, Sundberg discloses that the blocking pin can extend through the same face as the other pin connection element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the blocking pin through the mounting cheeks instead of the top of the holder member as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).


Allowable Subject Matter
Claims 4-11, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laubner (EP2556736) also discloses a forked and slotted lifting strut and appears to show adjustment along the lower link via multiple apertures (49).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671